In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-19-00054-CV


                        IN RE REIDIE JAMES JACKSON, RELATOR




                                 ORIGINAL PROCEEDING

                                     February 26, 2019

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Relator Reidie James Jackson, appearing pro se, filed a petition asking the court

to issue a writ of mandamus ordering respondent, the Honorable Ana Estevez, judge of

the 251st District Court of Potter County, to set for trial a case in which relator is plaintiff.

The mandamus record shows relator requested that Judge Estevez rule on his trial-

setting request. See In re Goodson, No. 07-18-00114-CV, 2018 Tex. App. LEXIS 3175

(Tex. App.—Amarillo May 4, 2018, orig. proceeding) (mem. op.) (noting required action

relator must show in order to request mandamus compelling trial court ruling and trial

court has reasonable time to consider and rule on request).
       Judge Estevez has filed a written response to relator’s petition stating: “On

February 13, 2019, this court set Relator’s case on the jury docket for the week of April

8, 2019. It will continue to be set on the jury docket until it is reached following other

cases that have been preferentially set.” The trial court has provided relator the relief he

sought in this mandamus proceeding. His petition is dismissed as moot.


                                                        Per Curiam




                                             2